Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Pursuant to 18 U.S.C. § 1350 and in connection with the accompanying report on Form 10-Q for the period ended September 30, 2010 that is being filed concurrently with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of Southwest Oil & Gas Income Fund X-B, L.P. (the “Company”), hereby certifies that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. /s/ L. Paul Latham L. Paul Latham President and Chief Executive Officer of Southwest Royalties, Inc., the Managing General Partner of Southwest Oil & Gas Income Fund X-B, L.P. November 12, 2010 /s/ Mel G. Riggs Mel G. Riggs Vice President and Chief Financial Officer of Southwest Royalties, Inc., the Managing General Partner of Southwest Oil & Gas Income Fund X-B, L.P. November 12, 2010
